Name: 2002/595/EC: Decision of the Representatives of the Governments of the Member States, meeting within the Council, of 19 July 2002 on the consequences of the expiry of the European Coal and Steel Community (ECSC) Treaty on international agreements concluded by the ECSC
 Type: Decision
 Subject Matter: European construction;  international affairs;  European Union law
 Date Published: 2002-07-23

 Avis juridique important|42002D05952002/595/EC: Decision of the Representatives of the Governments of the Member States, meeting within the Council, of 19 July 2002 on the consequences of the expiry of the European Coal and Steel Community (ECSC) Treaty on international agreements concluded by the ECSC Official Journal L 194 , 23/07/2002 P. 0035 - 0035Decision of the Representatives of the Governments of the Member States, meeting within the Councilof 19 July 2002on the consequences of the expiry of the European Coal and Steel Community (ECSC) Treaty on international agreements concluded by the ECSC(2002/595/EC)THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COAL AND STEEL COMMUNITY, MEETING WITHIN THE COUNCIL,Whereas:(1) By virtue of Article 97 thereof, the ECSC Treaty will expire on 23 July 2002.(2) A number of international agreements with third countries have been concluded by the ECSC.(3) Those agreements do not provide for the eventuality of the expiry of the ECSC Treaty.(4) The subject matter covered by the ECSC Treaty will, upon its expiry, be covered by the Treaty establishing the European Community.(5) It is in the interests of the ECSC and the sectors concerned that those international agreements should remain in force beyond the expiry of the ECSC Treaty and should therefore devolve on the European Community,HAVE DECIDED AS FOLLOWS:Article 1As from 24 July 2002, the rights and obligations arising under the international agreements concluded by the ECSC shall be taken over by the European Community.Article 2This Decision shall enter into force on the day following its publication in the Official Journal of the European Communities.This Decision shall apply from 24 July 2002.Done at Brussels, 19 July 2002.The PresidentT. Pedersen